Citation Nr: 1606904	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-28 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 60 percent for service-connected degenerative disc disease (DDD) of the lumbar spine status post right L4 microdiscectomy with metrix (now referred to as "back disability").  

2.  Entitlement to an increased rating in excess of 10 percent for service-connected residuals of right ankle fracture.

3.  Entitlement to an increased rating in excess of 10 percent for service-connected hypertension.

4.  Entitlement to service connection for nerve damage of the bilateral lower extremities, to include as secondary to service-connected back disability.  

5.  Entitlement to total disability evaluation based on individual unemployability (TDIU) due to service-connected disability.    


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and family friend


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In November 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript of that proceeding is of record.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  

The issues of increased rating for the Veteran's service-connected back disability and right ankle fracture, and entitlement to service connection for nerve damage of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of the issue of an increased rating in excess of 10 percent for service-connected hypertension be withdrawn.  

2.  The Veteran is service-connected for a back disability rated as 60 percent disabling; residuals of right ankle fracture rated as 10 percent disabling; and hypertension rated as 10 percent disabling.  His overall disability combined evaluation is 70 percent.  

3.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of an increased rating in excess of 10 percent for service-connected hypertension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 

Under 38 C.F.R. § 20.204, only an appellant, or an appellant's authorized representative, may withdraw an appeal.  An appeal may be withdrawn as to any or all issues involved in the appeal.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2015).  

During the November 2015 Board hearing, the Veteran's authorized representative stated on the record that the Veteran wished to withdraw the issue of increased rating for hypertension.  Because the Veteran's authorized representative has clearly indicated the Veteran's wish to withdraw this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the claim is therefore dismissed.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is service-connected for a back disability rated as 60 percent disabling; residuals of right ankle fracture rated as 10 percent disabling; and hypertension rated as 10 percent disabling.  His overall disability combined evaluation is 70 percent.  Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a).

The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful occupation.  In November 2014, a VA examiner concluded that the Veteran will not be able to work related to his low back pain as it might worsen his medical condition.  In May 2015, another VA examiner opined that the Veteran's lumbar spine render the Veteran unemployable.  He stated that the Veteran cannot perform any labor requiring prolonged standing or lifting.  He also noted that the Veteran has difficulty with prolonged sitting which limit his ability to perform sedentary work.  He concluded that given the Veteran's current condition the Veteran will have difficulty performing personal hygiene and dressing necessary to be able to work.  

Given the above, the Board is satisfied that the competent and probative evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities; specifically his back disability.  Two VA examiners have provided competent medical evidence supporting the Veteran's claim.  Accordingly, a grant of TDIU is warranted.  


ORDER

The claim as to entitlement to an increased rating in excess of 10 percent for service-connected hypertension is dismissed.

TDIU resulting from service-connected disabilities is granted, subject to the regulations governing the award of monetary benefits.


REMAND

The Board notes that relevant evidence was associated with the record since the RO last considered the issues of increased rating for the Veteran's back disability; increased rating for residuals of right ankle fracture; and entitlement to service connection for nerve damage of the bilateral lower extremities in an October 2014 Supplemental Statement of the Case (SSOC). The relevant evidence includes VA treatment records dated through March 2015 and VA examinations of the Veteran's back and ankle dated in May 2015.  Absent a waiver, this evidence must be considered by the RO in the first instance.  38 C.F.R. § 20.1304(c) (2015).

As to the Veteran's claims for increased rating for service-connected back disability and residuals of right ankle fracture, testimony provided during the Board hearing suggest that the disabilities may have worsened since the last VA examinations.  
As to the Veteran's claim for service connection for nerve damage of the bilateral lower extremities, the Board notes that the May 2015 VA back (thoracolumbar spine) examination report shows that the Veteran has radicular pain or other signs or symptoms due to radiculopathy.  The examiner noted that the nerve roots involved are the right femoral nerve and the right and left sciatic nerve.  The examiner did not indicate the severity of radiculopathy or the side affected.  Further, the record does not contain an adequate opinion regarding the nature and likely etiology of nerve damage of the bilateral lower extremities.  Thus, the Board finds that VA examinations are necessary.  

In addition, the Board finds that the RO should attempt to obtain any and all VA and/or private medical records that are relevant to the claims.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment for the issues on appeal.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the RO should notify the Veteran of such and describe the efforts used in requesting these records.

2.  After obtaining any additional medical evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed nerve damage of the bilateral lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.  For purposes of this examination, the examiner must presume as true the Veteran's statements regarding symptoms related to his bilateral lower extremities.  

Based on a review of the entire record and a history provided by the Veteran, the examiner should provide the following opinions:

a.)  Whether it is at least as likely as not (a 50 percent probability or greater) that any current nerve damage of the bilateral lower extremities, including his noted radiculopathy, had its clinical onset during service or is otherwise related to an event or incident in service.  

b.)  Whether it is at least as likely as not (a 50 percent probability or greater) that any current nerve damage of the bilateral lower extremities, including his noted radiculopathy, is causally related to or aggravated by his service-connected back disability.

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

3.  After obtaining any additional medical evidence, schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected back disability.  For purposes of this examination, the examiner must presume as true the Veteran's statements regarding symptoms related to his back disability.  

The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

4.  After obtaining any additional medical evidence, schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected residuals of right ankle fracture.  For purposes of this examination, the examiner must presume as true the Veteran's statements regarding symptoms related to residuals of his right ankle fracture.  
The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

5.  After completion of the above development, the RO must consider all of the evidence of record and readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


